DETAILED ACTION
This action is in response to the Amendment dated 10 June 2022. Claims 1, 2, 8, 9, 15 and 16 are amended. No claims have been added or cancelled. Claims 1-20 remain pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, 11-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over BORDIA et al. (US20200366747A1) in view of GOLDSTEIN  et al. (US20020198984A1) and further view of SHARMA et al. (US20200274784A1) and further view of GELLER et al. (US20190212904A1).

As to claim 1, BORDIA teaches a method for providing a graphical user interface ("GUI") for configuring a user experience score framework (see par. 0005, wherein an index referred to as a User Experience Score is calculated which represents the holistic end user experience considering various factors and variables in session life cycle which impact the experience while using virtual or hosted desktops or web-based applications; as taught by BORDIA), comprising: displaying an expanded view of one  of the plurality of expandable user experience score categories in response to a user selection, wherein the expanded view comprises: a metric relevant to the selected user experience score category (see figs. 5A-5D, par. 0046, wherein monitoring agents monitor, measure, collect, and/or analyze data on a predetermined frequency, based upon an occurrence of given event(s), or in real time during operation of network environment. The monitoring agents may monitor resource consumption and/or performance of hardware, software, and/or communications resources of clients, networks, appliances and/or, and/or servers. For example, network connections such as a transport layer connection, network latency, bandwidth utilization, end-user response times, application usage and performance, session connections to an application, cache usage, memory usage, processor usage, storage usage, database transactions, client and/or server utilization, active users, duration of user activity, application crashes, errors, or hangs, the time required to log-in to an application, a server, or the application delivery system, and/or other performance conditions and metrics may be monitored; as taught by BORDIA).
BORDIA does not teach displaying on the GUI a plurality of expandable user experience score categories, the user experience score categories corresponding to a desktop version of an application, a mobile version of the application, and device health of user devices executing the application, respectively; displaying on the GUI a graph with a breakdown of multiple scoring categories, wherein each scoring category corresponds to a percentage of all user experience scores across the plurality of user experience score categories that fall into that scoring category; and a slide bar with first and second movable elements, the first movable element corresponding to a first threshold for the metric and the second movable element corresponding to a second threshold for the metric; receiving user input sliding the first movable element on the slide bar to select a new first threshold; and  modifying the breakdown of scoring categories in the chart based on the new first threshold. 
In similar field of endeavor, GOLDSTEIN teaches displaying on the GUI a plurality of expandable user experience score categories (see figs. 33A-41, pars. 0196-0229, for example fig. 31A, par. 0200, wherein nodes of the RCA UI tree 226 that may be expanded by the user to view additional details are displayed with a “+” symbol throughout the RCA UI tree 226. Color coding (represented using hatching in the figures) indicates quality or severity grades based on comparisons with historical data; as taught by GOLDSTEIN), displaying on the GUI a graph with a breakdown of multiple scoring categories, (see figs. 33A-41, pars. 0119, wherein fig. 5D is a screenshot of an example of a user interface for displaying a user experience score calculated from a plurality of metrics. As shown, a user experience score may be calculated and displayed by a user interface for one or more users, groups of users, or other such entities. User experiences may be categorized (e.g. excellent, fair, and poor), and total numbers, relative scores, trends, and weights of various factors or aggregated or averaged factor scores for individual factors may be displayed; as taught by GOLDSTEIN).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the BORDIA method to include the teachings of GOLDSTEIN for displaying on the GUI a plurality of expandable categories, displaying on the GUI a graph with a breakdown of multiple scoring categories. Such a person would have been motivated to make this combination as a significant problem with existing monitoring tools and services is that they often fail to detect problems that are dependent upon the attributes of typical end users, such as the user's location, PC configuration, ISP (Internet Service Provider), or Internet router. For example, with some web site monitoring services, the web site operator can monitor the web site only from the agent computers and locations made available by the service provider; as a result, the service may not detect a performance problem seen by the most frequent users of the system (e.g., members of a customer service department who access the web site through a particular ISP, or who use a particular PC configuration). Even when such attribute-specific problems are detected, existing tools and services often fail to identify the specific attributes that give rise to the problem. For example, a monitoring service may indicate that web site users in a particular city are experiencing long delays, but may fail to reveal that the problem is experienced only by users that access the site through a particular router. Without such additional information, system administrators may not be able to isolate and correct such problems (GOLDSTEIN, par. 0008-0009).
BORDIA and GOLDSTEIN do not teach the user experience score categories corresponding to a desktop version of an application, a mobile version of the application, and device health of user devices executing the application, respectively; wherein each scoring category corresponds to a percentage of all user experience scores across the plurality of user experience score categories that fall into that scoring category; and a slide bar with first and second movable elements, the first movable element corresponding to a first threshold for the metric and the second movable element corresponding to a second threshold for the metric; receiving user input sliding the first movable element on the slide bar to select a new first threshold; and  modifying the breakdown of scoring categories in the chart based on the new first threshold.
In similar field of endeavor, SHARMA teaches the user experience score categories corresponding to a desktop version of an application, a mobile version of the application, and device health of user devices executing the application, respectively (see fig. 15, par. 0117, he aggregate UEX score is displayed (all users). There is a listing of application alerts (e.g., threshold crossings), mobile devices, desktop devices, etc. A map displays the global UEX score using color codes for visual indication of locations with good, okay, and poor UEX scores. The visualization can be used for drill down and remediation; as taught by SHARMA).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the BORDIA and GOLDSTEIN method to include the teachings of SHARMA for the user experience score categories corresponding to a desktop version of an application, a mobile version of the application, and device health of user devices executing the application, respectively. Such a person would have been motivated to make this combination as it is necessary to continuously capture data related to an end-to-end application including availability, latency, quality, etc. for monitoring, analyzing, and improving digital user experience (SHARMA, par. 0004).
BORDIA, GOLDSTEIN and SHARMA do not teach wherein each scoring category corresponds to a percentage of all user experience scores across the plurality of user experience score categories that fall into that scoring category; and a slide bar with first and second movable elements, the first movable element corresponding to a first threshold for the metric and the second movable element corresponding to a second threshold for the metric; receiving user input sliding the first movable element on the slide bar to select a new first threshold; and  modifying the breakdown of scoring categories in the chart based on the new first threshold.
In similar field of endeavor, GELLER teaches and a slide bar with first and second movable elements, the first movable element corresponding to a first threshold for the metric and the second movable element corresponding to a second threshold for the metric (see figs. 2 and 4A-7B, par. 0056, wherein the time selector may be slide along the time bar based on the drag-and-drop operation and set to a time unit at a location at which the time selector is released. By moving the time selector, the user can change the range of time that is being selected; as taught by GELLER); receiving user input sliding the first movable element on the slide bar to select a new first threshold (see figs. 4A-7B, par. 0043, wherein the time selector may be slide along the time bar based on the drag-and-drop operation and set to a time unit at a location at which the time selector is released. By moving the time selector, the user can change the range of time that is being selected; as taught by GELLER); and  modifying the breakdown of scoring categories in the chart based on the new first threshold (see fig. 2, par. 0025, wherein the time unit selected from the time range selector 210 can dictate which bars are shown by the interactive bar chart 220; as taught by GELLER).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the BORDIA, GOLDSTEIN and SHARMA method to include the teachings of GELLER wherein each scoring category corresponds to a percentage of all user experience scores across the plurality of user experience score categories that fall into that scoring category; and a slide bar with first and second movable elements, the first movable element corresponding to a first threshold for the metric and the second movable element corresponding to a second threshold for the metric; receiving user input sliding the first movable element on the slide bar to select a new first threshold; and  modifying the breakdown of scoring categories in the chart based on the new first threshold. Such a person would have been motivated to make this combination as what is needed is technology that can provide visualizations of hierarchical data in a format that is understandable and efficient for viewing complex scenarios (GELLER, par. 0002).

As to claim 2, BORDIA, GOLDSTEIN, SHARMA and GELLER teach the limitations of claim 1. GOLDSTEIN further teaches displaying, in the expanded view, information regarding the frequency and date ranges applicable to the associated metric (see figs. 21A-41, for example fig. 21, par. 0156, wherein the report provides information on transaction performance for a time duration that may be specified by the user (e.g., such as per week, last 30 days, etc.); as taught by GOLDSTEIN).

As to claim 4, BORDIA, GOLDSTEIN, SHARMA and GELLER teach the limitations of claim 1. BORDIA further teaches displaying a legend that defines three categories established by the slide bar and first and second movable elements (see fig. 5D, par. 0119, wherein user experiences may be categorized (e.g. excellent, fair, and poor); as taught by BORDIA).  

As to claim 5, BORDIA, GOLDSTEIN, SHARMA and GELLER teach the limitations of claim 1. BORDIA further teaches wherein an expanded category view for desktop applications includes at least one of an application crash metric and an application hang metric (see figs. 5A-5D, par. 0046, wherein network connections such as a transport layer connection, network latency, bandwidth utilization, end-user response times, application usage and performance, session connections to an application, cache usage, memory usage, processor usage, storage usage, database transactions, client and/or server utilization, active users, duration of user activity, application crashes, errors, or hangs, the time required to log-in to an application, a server, or the application delivery system, and/or other performance conditions and metrics may be monitored; as taught by BORDIA).  

As to claim 6, BORDIA, GOLDSTEIN, SHARMA and GELLER teach the limitations of claim 1. BORDIA further teaches wherein an expanded category view for mobile applications includes at least one of a network crash metric, an application crash metric, a latency metric, an application loads metric, and a handled exceptions metric (see figs. 5A-5D, par. 0046, wherein network connections such as a transport layer connection, network latency, bandwidth utilization, end-user response times, application usage and performance, session connections to an application, cache usage, memory usage, processor usage, storage usage, database transactions, client and/or server utilization, active users, duration of user activity, application crashes, errors, or hangs, the time required to log-in to an application, a server, or the application delivery system, and/or other performance conditions and metrics may be monitored; as taught by BORDIA).  



As to claim 7, BORDIA, GOLDSTEIN, SHARMA and GELLER teach the limitations of claim 1. BORDIA further teaches wherein an expanded category view for device health includes at least one of an operating system crash metric, a boot time metric, a shutdown time metric, a logon time metric, and a battery health metric (see figs. 5A-5D, par. 0046, wherein the monitoring agents may monitor resource consumption and/or performance of hardware, software, and/or communications resources of clients, networks, appliances, servers, network connections such as a transport layer connection, network latency, bandwidth utilization, end-user response times, application usage and performance, session connections to an application, cache usage, memory usage, processor usage, storage usage, database transactions, client and/or server utilization, active users, duration of user activity, application crashes, errors, or hangs, the time required to log-in to an application, a server, or the application delivery system, and/or other performance conditions and metrics may be monitored; as taught by BORDIA).  

As to claim 8, BORDIA teaches a non-transitory, computer-readable medium containing instructions that, when executed by a hardware-based processor, performs stages for providing a graphical user interface ("GUI") for configuring a user experience score framework (see par. 0005, wherein an index referred to as a User Experience Score is calculated which represents the holistic end user experience considering various factors and variables in session life cycle which impact the experience while using virtual or hosted desktops or web-based applications; as taught by BORDIA), the stages comprising: displaying an expanded view of one  of the plurality of expandable user experience score categories in response to a user selection, wherein the expanded view comprises: a metric relevant to the selected user experience score category (see figs. 5A-5D, par. 0046, wherein monitoring agents monitor, measure, collect, and/or analyze data on a predetermined frequency, based upon an occurrence of given event(s), or in real time during operation of network environment. The monitoring agents may monitor resource consumption and/or performance of hardware, software, and/or communications resources of clients, networks, appliances and/or, and/or servers. For example, network connections such as a transport layer connection, network latency, bandwidth utilization, end-user response times, application usage and performance, session connections to an application, cache usage, memory usage, processor usage, storage usage, database transactions, client and/or server utilization, active users, duration of user activity, application crashes, errors, or hangs, the time required to log-in to an application, a server, or the application delivery system, and/or other performance conditions and metrics may be monitored; as taught by BORDIA).
BORDIA does not teach displaying on the GUI a plurality of expandable user experience score categories, the user experience score categories corresponding to a desktop version of an application, a mobile version of the application, and device health of user devices executing the application, respectively; displaying on the GUI a graph with a breakdown of multiple scoring categories, wherein each scoring category corresponds to a percentage of all user experience scores across the plurality of user experience score categories that fall into that scoring category; and a slide bar with first and second movable elements, the first movable element corresponding to a first threshold for the metric and the second movable element corresponding to a second threshold for the metric; receiving user input sliding the first movable element on the slide bar to select a new first threshold; and  modifying the breakdown of scoring categories in the chart based on the new first threshold. 
In similar field of endeavor, GOLDSTEIN teaches displaying on the GUI a plurality of expandable user experience score categories (see figs. 33A-41, pars. 0196-0229, for example fig. 31A, par. 0200, wherein nodes of the RCA UI tree 226 that may be expanded by the user to view additional details are displayed with a “+” symbol throughout the RCA UI tree 226. Color coding (represented using hatching in the figures) indicates quality or severity grades based on comparisons with historical data; as taught by GOLDSTEIN), displaying on the GUI a graph with a breakdown of multiple scoring categories, (see figs. 33A-41, pars. 0119, wherein FIG. 5D is a screenshot of an example of a user interface for displaying a user experience score calculated from a plurality of metrics. As shown, a user experience score may be calculated and displayed by a user interface for one or more users, groups of users, or other such entities. User experiences may be categorized (e.g. excellent, fair, and poor), and total numbers, relative scores, trends, and weights of various factors or aggregated or averaged factor scores for individual factors may be displayed; as taught by GOLDSTEIN).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the BORDIA method to include the teachings of GOLDSTEIN for displaying on the GUI a plurality of expandable categories, displaying on the GUI a graph with a breakdown of multiple scoring categories. Such a person would have been motivated to make this combination as a significant problem with existing monitoring tools and services is that they often fail to detect problems that are dependent upon the attributes of typical end users, such as the user's location, PC configuration, ISP (Internet Service Provider), or Internet router. For example, with some web site monitoring services, the web site operator can monitor the web site only from the agent computers and locations made available by the service provider; as a result, the service may not detect a performance problem seen by the most frequent users of the system (e.g., members of a customer service department who access the web site through a particular ISP, or who use a particular PC configuration). Even when such attribute-specific problems are detected, existing tools and services often fail to identify the specific attributes that give rise to the problem. For example, a monitoring service may indicate that web site users in a particular city are experiencing long delays, but may fail to reveal that the problem is experienced only by users that access the site through a particular router. Without such additional information, system administrators may not be able to isolate and correct such problems (GOLDSTEIN, par. 0008-0009).
BORDIA and GOLDSTEIN do not teach the user experience score categories corresponding to a desktop version of an application, a mobile version of the application, and device health of user devices executing the application, respectively; wherein each scoring category corresponds to a percentage of all user experience scores across the plurality of user experience score categories that fall into that scoring category; and a slide bar with first and second movable elements, the first movable element corresponding to a first threshold for the metric and the second movable element corresponding to a second threshold for the metric; receiving user input sliding the first movable element on the slide bar to select a new first threshold; and  modifying the breakdown of scoring categories in the chart based on the new first threshold.
In similar field of endeavor, SHARMA teaches the user experience score categories corresponding to a desktop version of an application, a mobile version of the application, and device health of user devices executing the application, respectively (see fig. 15, par. 0117, he aggregate UEX score is displayed (all users). There is a listing of application alerts (e.g., threshold crossings), mobile devices, desktop devices, etc. A map displays the global UEX score using color codes for visual indication of locations with good, okay, and poor UEX scores. Again, this visualization can be used for drill down and remediation; as taught by SHARMA).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the BORDIA and GOLDSTEIN method to include the teachings of SHARMA for the user experience score categories corresponding to a desktop version of an application, a mobile version of the application, and device health of user devices executing the application, respectively. Such a person would have been motivated to make this combination as it is necessary to continuously capture data related to an end-to-end application including availability, latency, quality, etc. for monitoring, analyzing, and improving digital user experience (SHARMA, par. 0004).
BORDIA, GOLDSTEIN and SHARMA do not teach wherein each scoring category corresponds to a percentage of all user experience scores across the plurality of user experience score categories that fall into that scoring category; and a slide bar with first and second movable elements, the first movable element corresponding to a first threshold for the metric and the second movable element corresponding to a second threshold for the metric; receiving user input sliding the first movable element on the slide bar to select a new first threshold; and  modifying the breakdown of scoring categories in the chart based on the new first threshold.
In similar field of endeavor, GELLER teaches and a slide bar with first and second movable elements, the first movable element corresponding to a first threshold for the metric and the second movable element corresponding to a second threshold for the metric (see figs. 2 and 4A-7B, par. 0056, wherein the time selector may be slide along the time bar based on the drag-and-drop operation and set to a time unit at a location at which the time selector is released. By moving the time selector, the user can change the range of time that is being selected; as taught by GELLER); receiving user input sliding the first movable element on the slide bar to select a new first threshold (see figs. 4A-7B, par. 0043, wherein the time selector may be slide along the time bar based on the drag-and-drop operation and set to a time unit at a location at which the time selector is released. By moving the time selector, the user can change the range of time that is being selected; as taught by GELLER); and  modifying the breakdown of scoring categories in the chart based on the new first threshold (see fig. 2, par. 0025, wherein the time unit selected from the time range selector 210 can dictate which bars are shown by the interactive bar chart 220; as taught by GELLER).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the BORDIA, GOLDSTEIN and SHARMA method to include the teachings of GELLER wherein each scoring category corresponds to a percentage of all user experience scores across the plurality of user experience score categories that fall into that scoring category; and a slide bar with first and second movable elements, the first movable element corresponding to a first threshold for the metric and the second movable element corresponding to a second threshold for the metric; receiving user input sliding the first movable element on the slide bar to select a new first threshold; and  modifying the breakdown of scoring categories in the chart based on the new first threshold. Such a person would have been motivated to make this combination as what is needed is technology that can provide visualizations of hierarchical data in a format that is understandable and efficient for viewing complex scenarios (GELLER, par. 0002).

As to claim 9, BORDIA, GOLDSTEIN, SHARMA and GELLER teach the limitations of claim 8. GOLDSTEIN further teaches displaying, in the expanded view, information regarding the frequency and date ranges applicable to the associated metric (see figs. 21A-41, for example fig. 21, par. 0156, wherein the report provides information on transaction performance for a time duration that may be specified by the user (e.g., such as per week, last 30 days, etc.); as taught by GOLDSTEIN).

As to claim 11, BORDIA, GOLDSTEIN, SHARMA and GELLER teach the limitations of claim 8. BORDIA further teaches displaying a legend that defines three categories established by the slide bar and first and second movable elements (see fig. 5D, par. 0119, wherein user experiences may be categorized (e.g. excellent, fair, and poor); as taught by BORDIA).  

As to claim 12, BORDIA, GOLDSTEIN, SHARMA and GELLER teach the limitations of claim 8. BORDIA further teaches wherein an expanded category view for desktop applications includes at least one of an application crash metric and an application hang metric (see figs. 5A-5D, par. 0046, wherein network connections such as a transport layer connection, network latency, bandwidth utilization, end-user response times, application usage and performance, session connections to an application, cache usage, memory usage, processor usage, storage usage, database transactions, client and/or server utilization, active users, duration of user activity, application crashes, errors, or hangs, the time required to log-in to an application, a server, or the application delivery system, and/or other performance conditions and metrics may be monitored; as taught by BORDIA).  

As to claim 13, BORDIA, GOLDSTEIN, SHARMA and GELLER teach the limitations of claim 8. BORDIA further teaches wherein an expanded category view for mobile applications includes at least one of a network crash metric, an application crash metric, a latency metric, an application loads metric, and a handled exceptions metric (see figs. 5A-5D, par. 0046, wherein network connections such as a transport layer connection, network latency, bandwidth utilization, end-user response times, application usage and performance, session connections to an application, cache usage, memory usage, processor usage, storage usage, database transactions, client and/or server utilization, active users, duration of user activity, application crashes, errors, or hangs, the time required to log-in to an application, a server, or the application delivery system, and/or other performance conditions and metrics may be monitored; as taught by BORDIA).  

As to claim 14, BORDIA, GOLDSTEIN, SHARMA and GELLER teach the limitations of claim 8. BORDIA further teaches wherein an expanded category view for device health includes at least one of an operating system crash metric, a boot time metric, a shutdown time metric, a logon time metric, and a battery health metric (see figs. 5A-5D, par. 0046, wherein the monitoring agents may monitor resource consumption and/or performance of hardware, software, and/or communications resources of clients, networks, appliances, servers, network connections such as a transport layer connection, network latency, bandwidth utilization, end-user response times, application usage and performance, session connections to an application, cache usage, memory usage, processor usage, storage usage, database transactions, client and/or server utilization, active users, duration of user activity, application crashes, errors, or hangs, the time required to log-in to an application, a server, or the application delivery system, and/or other performance conditions and metrics may be monitored; as taught by BORDIA).  

As to claim 15, BORDIA teaches a system for providing a graphical user interface ("GUI") for configuring a user experience score framework (see par. 0005, wherein an index referred to as a User Experience Score is calculated which represents the holistic end user experience considering various factors and variables in session life cycle which impact the experience while using virtual or hosted desktops or web-based applications; as taught by BORDIA), a memory storage including a non-transitory, computer-readable medium comprising instructions; and a computing device including a hardware-based processor that executes the instructions to carry out stages (see par. 0049, wherein as  shown in FIG. 1C, computer 101 may include one or more processors 103, volatile memory 122 (e.g., RAM), non-volatile memory 128 (e.g., one or more hard disk drives (HDDs) or other magnetic or optical storage media, one or more solid state drives (SSDs) such as a flash drive or other solid state storage media, one or more hybrid magnetic and solid state drives, and/or one or more virtual storage volumes, such as a cloud storage, or a combination of such physical storage volumes and virtual storage volumes or arrays thereof); as taught by BORDIA) comprising: displaying an expanded view of one  of the plurality of expandable user experience score categories in response to a user selection, wherein the expanded view comprises: a metric relevant to the selected user experience score category (see figs. 5A-5D, par. 0046, wherein monitoring agents monitor, measure, collect, and/or analyze data on a predetermined frequency, based upon an occurrence of given event(s), or in real time during operation of network environment. The monitoring agents may monitor resource consumption and/or performance of hardware, software, and/or communications resources of clients, networks, appliances and/or, and/or servers. For example, network connections such as a transport layer connection, network latency, bandwidth utilization, end-user response times, application usage and performance, session connections to an application, cache usage, memory usage, processor usage, storage usage, database transactions, client and/or server utilization, active users, duration of user activity, application crashes, errors, or hangs, the time required to log-in to an application, a server, or the application delivery system, and/or other performance conditions and metrics may be monitored; as taught by BORDIA).
BORDIA does not teach displaying on the GUI a plurality of expandable user experience score categories, the user experience score categories corresponding to a desktop version of an application, a mobile version of the application, and device health of user devices executing the application, respectively; displaying on the GUI a graph with a breakdown of multiple scoring categories, wherein each scoring category corresponds to a percentage of all user experience scores across the plurality of user experience score categories that fall into that scoring category; and a slide bar with first and second movable elements, the first movable element corresponding to a first threshold for the metric and the second movable element corresponding to a second threshold for the metric; receiving user input sliding the first movable element on the slide bar to select a new first threshold; and  modifying the breakdown of scoring categories in the chart based on the new first threshold. 
In similar field of endeavor, GOLDSTEIN teaches displaying on the GUI a plurality of expandable user experience score categories (see figs. 33A-41, pars. 0196-0229, for example fig. 31A, par. 0200, wherein nodes of the RCA UI tree 226 that may be expanded by the user to view additional details are displayed with a “+” symbol throughout the RCA UI tree 226. Color coding (represented using hatching in the figures) indicates quality or severity grades based on comparisons with historical data; as taught by GOLDSTEIN), displaying on the GUI a graph with a breakdown of multiple scoring categories, (see figs. 33A-41, pars. 0119, wherein FIG. 5D is a screenshot of an example of a user interface for displaying a user experience score calculated from a plurality of metrics. As shown, a user experience score may be calculated and displayed by a user interface for one or more users, groups of users, or other such entities. User experiences may be categorized (e.g. excellent, fair, and poor), and total numbers, relative scores, trends, and weights of various factors or aggregated or averaged factor scores for individual factors may be displayed; as taught by GOLDSTEIN).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the BORDIA method to include the teachings of GOLDSTEIN for displaying on the GUI a plurality of expandable categories, displaying on the GUI a graph with a breakdown of multiple scoring categories. Such a person would have been motivated to make this combination as a significant problem with existing monitoring tools and services is that they often fail to detect problems that are dependent upon the attributes of typical end users, such as the user's location, PC configuration, ISP (Internet Service Provider), or Internet router. For example, with some web site monitoring services, the web site operator can monitor the web site only from the agent computers and locations made available by the service provider; as a result, the service may not detect a performance problem seen by the most frequent users of the system (e.g., members of a customer service department who access the web site through a particular ISP, or who use a particular PC configuration). Even when such attribute-specific problems are detected, existing tools and services often fail to identify the specific attributes that give rise to the problem. For example, a monitoring service may indicate that web site users in a particular city are experiencing long delays, but may fail to reveal that the problem is experienced only by users that access the site through a particular router. Without such additional information, system administrators may not be able to isolate and correct such problems (GOLDSTEIN, par. 0008-0009).
BORDIA and GOLDSTEIN do not teach the user experience score categories corresponding to a desktop version of an application, a mobile version of the application, and device health of user devices executing the application, respectively; wherein each scoring category corresponds to a percentage of all user experience scores across the plurality of user experience score categories that fall into that scoring category; and a slide bar with first and second movable elements, the first movable element corresponding to a first threshold for the metric and the second movable element corresponding to a second threshold for the metric; receiving user input sliding the first movable element on the slide bar to select a new first threshold; and  modifying the breakdown of scoring categories in the chart based on the new first threshold.
In similar field of endeavor, SHARMA teaches the user experience score categories corresponding to a desktop version of an application, a mobile version of the application, and device health of user devices executing the application, respectively (see fig. 15, par. 0117, he aggregate UEX score is displayed (all users). There is a listing of application alerts (e.g., threshold crossings), mobile devices, desktop devices, etc. A map displays the global UEX score using color codes for visual indication of locations with good, okay, and poor UEX scores. Again, this visualization can be used for drill down and remediation; as taught by SHARMA).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the BORDIA and GOLDSTEIN method to include the teachings of SHARMA for the user experience score categories corresponding to a desktop version of an application, a mobile version of the application, and device health of user devices executing the application, respectively. Such a person would have been motivated to make this combination as it is necessary to continuously capture data related to an end-to-end application including availability, latency, quality, etc. for monitoring, analyzing, and improving digital user experience (SHARMA, par. 0004).
BORDIA, GOLDSTEIN and SHARMA do not teach wherein each scoring category corresponds to a percentage of all user experience scores across the plurality of user experience score categories that fall into that scoring category; and a slide bar with first and second movable elements, the first movable element corresponding to a first threshold for the metric and the second movable element corresponding to a second threshold for the metric; receiving user input sliding the first movable element on the slide bar to select a new first threshold; and  modifying the breakdown of scoring categories in the chart based on the new first threshold.
In similar field of endeavor, GELLER teaches and a slide bar with first and second movable elements, the first movable element corresponding to a first threshold for the metric and the second movable element corresponding to a second threshold for the metric (see figs. 2 and 4A-7B, par. 0056, wherein the time selector may be slide along the time bar based on the drag-and-drop operation and set to a time unit at a location at which the time selector is released. By moving the time selector, the user can change the range of time that is being selected; as taught by GELLER); receiving user input sliding the first movable element on the slide bar to select a new first threshold (see figs. 4A-7B, par. 0043, wherein the time selector may be slide along the time bar based on the drag-and-drop operation and set to a time unit at a location at which the time selector is released. By moving the time selector, the user can change the range of time that is being selected; as taught by GELLER); and  modifying the breakdown of scoring categories in the chart based on the new first threshold (see fig. 2, par. 0025, wherein the time unit selected from the time range selector 210 can dictate which bars are shown by the interactive bar chart 220; as taught by GELLER).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the BORDIA, GOLDSTEIN and SHARMA method to include the teachings of GELLER wherein each scoring category corresponds to a percentage of all user experience scores across the plurality of user experience score categories that fall into that scoring category; and a slide bar with first and second movable elements, the first movable element corresponding to a first threshold for the metric and the second movable element corresponding to a second threshold for the metric; receiving user input sliding the first movable element on the slide bar to select a new first threshold; and  modifying the breakdown of scoring categories in the chart based on the new first threshold. Such a person would have been motivated to make this combination as what is needed is technology that can provide visualizations of hierarchical data in a format that is understandable and efficient for viewing complex scenarios (GELLER, par. 0002).

As to claim 16, BORDIA, GOLDSTEIN, SHARMA and GELLER teach the limitations of claim 15. GOLDSTEIN further teaches displaying, in the expanded view, information regarding the frequency and date ranges applicable to the associated metric (see figs. 21A-41, for example fig. 21, par. 0156, wherein the report provides information on transaction performance for a time duration that may be specified by the user (e.g., such as per week, last 30 days, etc.); as taught by GOLDSTEIN).

As to claim 18, BORDIA, GOLDSTEIN, SHARMA and GELLER teach the limitations of claim 15. BORDIA further teaches displaying a legend that defines three categories established by the slide bar and first and second movable elements (see fig. 5D, par. 0119, wherein user experiences may be categorized (e.g. excellent, fair, and poor); as taught by BORDIA).  

As to claim 19, BORDIA, GOLDSTEIN, SHARMA and GELLER teach the limitations of claim 15. BORDIA further teaches wherein an expanded category view for desktop applications includes at least one of an application crash metric and an application hang metric (see figs. 5A-5D, par. 0046, wherein network connections such as a transport layer connection, network latency, bandwidth utilization, end-user response times, application usage and performance, session connections to an application, cache usage, memory usage, processor usage, storage usage, database transactions, client and/or server utilization, active users, duration of user activity, application crashes, errors, or hangs, the time required to log-in to an application, a server, or the application delivery system, and/or other performance conditions and metrics may be monitored; as taught by BORDIA).  

As to claim 20, BORDIA, GOLDSTEIN, SHARMA and GELLER teach the limitations of claim 15. BORDIA further teaches wherein an expanded category view for mobile applications includes at least one of a network crash metric, an application crash metric, a latency metric, an application loads metric, and a handled exceptions metric (see figs. 5A-5D, par. 0046, wherein network connections such as a transport layer connection, network latency, bandwidth utilization, end-user response times, application usage and performance, session connections to an application, cache usage, memory usage, processor usage, storage usage, database transactions, client and/or server utilization, active users, duration of user activity, application crashes, errors, or hangs, the time required to log-in to an application, a server, or the application delivery system, and/or other performance conditions and metrics may be monitored; as taught by BORDIA).  

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over BORDIA et al. (US20200366747A1) in view of GOLDSTEIN  et al. (US20020198984A1) and further view of SHARMA et al. (US20200274784A1) and further view of GELLER et al. (US20190212904A1) and further view of PURI et al. (US20160294606A1).

As to claim 3, BORDIA, GOLDSTEIN, SHARMA and GELLER teach the limitations of claim 1. BORDIA, GOLDSTEIN, SHARMA and GELLER do not teach dynamically adjusting colors of the slide bar such that a first portion of the slide bar defined by the first movable element and a first end of the slide bar is displayed in green, a second portion of the slide bar defined by the first and second movable elements is displayed in yellow, and a third portion of the slide bar defined by the second movable element a second end of the slide bar is displayed in red.
In similar field of endeavor, PURI teaches dynamically adjusting colors of the slide bar such that a first portion of the slide bar defined by the first movable element and a first end of the slide bar is displayed in green, a second portion of the slide bar defined by the first and second movable elements is displayed in yellow, and a third portion of the slide bar defined by the second movable element a second end of the slide bar is displayed in red (see par. 1338, wherein a graph lane may illustrate a plurality of KPI states corresponding to the multiple KPI values of a KPI, and the fluctuations in the KPI may be determined based on a proportion of time the KPI is in any of the plurality of KPI states. The plurality of KPI states may be presented visually in the graph lane. For example, when the KPI values are within a first, second and third range (e.g., normal, warning, critical), the graph may be green, yellow and red respectively; as taught by PURI).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the BORDIA, GOLDSTEIN, SHARMA and GELLER method to include the teachings of PURI for dynamically adjusting colors of the slide bar such that a first portion of the slide bar defined by the first movable element and a first end of the slide bar is displayed in green, a second portion of the slide bar defined by the first and second movable elements is displayed in yellow, and a third portion of the slide bar defined by the second movable element a second end of the slide bar is displayed in red. Such a person would have been motivated to make this combination as the number of hosts and clients associated with a data center continues to grow, processing large volumes of machine-generated data in an intelligent manner and effectively presenting the results of such processing continues to be a priority (PURI, par. 0003).

As to claim 10, BORDIA, GOLDSTEIN, SHARMA and GELLER teach the limitations of claim 8. BORDIA, GOLDSTEIN, SHARMA and GELLER do not teach dynamically adjusting colors of the slide bar such that a first portion of the slide bar defined by the first movable element and a first end of the slide bar is displayed in green, a second portion of the slide bar defined by the first and second movable elements is displayed in yellow, and a third portion of the slide bar defined by the second movable element a second end of the slide bar is displayed in red.
In similar field of endeavor, PURI teaches dynamically adjusting colors of the slide bar such that a first portion of the slide bar defined by the first movable element and a first end of the slide bar is displayed in green, a second portion of the slide bar defined by the first and second movable elements is displayed in yellow, and a third portion of the slide bar defined by the second movable element a second end of the slide bar is displayed in red (see par. 1338, wherein a graph lane may illustrate a plurality of KPI states corresponding to the multiple KPI values of a KPI, and the fluctuations in the KPI may be determined based on a proportion of time the KPI is in any of the plurality of KPI states. The plurality of KPI states may be presented visually in the graph lane. For example, when the KPI values are within a first, second and third range (e.g., normal, warning, critical), the graph may be green, yellow and red respectively; as taught by PURI).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the BORDIA, GOLDSTEIN, SHARMA and GELLER non-transitory, computer-readable medium to include the teachings of PURI for dynamically adjusting colors of the slide bar such that a first portion of the slide bar defined by the first movable element and a first end of the slide bar is displayed in green, a second portion of the slide bar defined by the first and second movable elements is displayed in yellow, and a third portion of the slide bar defined by the second movable element a second end of the slide bar is displayed in red. Such a person would have been motivated to make this combination as the number of hosts and clients associated with a data center continues to grow, processing large volumes of machine-generated data in an intelligent manner and effectively presenting the results of such processing continues to be a priority (PURI, par. 0003).

As to claim 17, BORDIA, GOLDSTEIN, SHARMA and GELLER teach the limitations of claim 15. BORDIA, GOLDSTEIN, SHARMA and GELLER do not teach dynamically adjusting colors of the slide bar such that a first portion of the slide bar defined by the first movable element and a first end of the slide bar is displayed in green, a second portion of the slide bar defined by the first and second movable elements is displayed in yellow, and a third portion of the slide bar defined by the second movable element a second end of the slide bar is displayed in red.
In similar field of endeavor, PURI teaches dynamically adjusting colors of the slide bar such that a first portion of the slide bar defined by the first movable element and a first end of the slide bar is displayed in green, a second portion of the slide bar defined by the first and second movable elements is displayed in yellow, and a third portion of the slide bar defined by the second movable element a second end of the slide bar is displayed in red (see par. 1338, wherein a graph lane may illustrate a plurality of KPI states corresponding to the multiple KPI values of a KPI, and the fluctuations in the KPI may be determined based on a proportion of time the KPI is in any of the plurality of KPI states. The plurality of KPI states may be presented visually in the graph lane. For example, when the KPI values are within a first, second and third range (e.g., normal, warning, critical), the graph may be green, yellow and red respectively; as taught by PURI).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the BORDIA, GOLDSTEIN, SHARMA and GELLER system to include the teachings of PURI for dynamically adjusting colors of the slide bar such that a first portion of the slide bar defined by the first movable element and a first end of the slide bar is displayed in green, a second portion of the slide bar defined by the first and second movable elements is displayed in yellow, and a third portion of the slide bar defined by the second movable element a second end of the slide bar is displayed in red. Such a person would have been motivated to make this combination as the number of hosts and clients associated with a data center continues to grow, processing large volumes of machine-generated data in an intelligent manner and effectively presenting the results of such processing continues to be a priority (PURI, par. 0003).

Response to Arguments 
Applicant argues that ["Bordia, Goldstein, and Edwards, whether considered individually or in combination, therefore fail to disclose the subject matter of amended claim 1 recited above" (Page 10)].
The argument described above, with respect to the newly added limitations to the independent claims has been considered, but is moot in view of the new grounds of rejection.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Publication Number
Filing Date
Title
US11018967B2
2018-03-29
Determining an end user experience score based on client device, network, server device, and application metrics
US10353559B2
2016-08-05
Interaction mechanisms for range slider control




Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOOROSH NEHCHIRI whose telephone number is (408)918-7643. The examiner can normally be reached M-F, 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOOROSH NEHCHIRI/Examiner, Art Unit 2174                                                                                                                                                                                                        

/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174